DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
2.	Applicant’s election without traverse of Group I with claims 1-7 readable thereon in the reply filed on September 15, 2021 is acknowledged.

 Examiner’s Amendment
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
This application is in condition for allowance except for the presence of claims 8-13 directed to inventions (OR species) non-elected without traverse. Accordingly, claims 8-13 have been cancelled.

Allowable Subject Matter
4.	Claims 1-7 are allowed.
5.	The following is an examiner's statement of reasons for allowance: 
After completing a thorough search of independent claim 1, the closest reference to Anger (Pub No. 20090242527) disclose the method and apparatus for processing 
Regarding claim 1,
None of the cited prior arts discloses the claimed structural combination of independent claim 1, in particular having the limitation of “a patterned functional coating on a first curved glass layer for a glass pane, wherein the functional coating has an electrically conductive coating and/or a low-E coating, the device comprising  a support  for holding the first curved glass layer, at least one laser, and a guidance unit, provided for guiding a beam of the lase rover the functional coating such that parts of the functional coating are removed in order to pattern the functional coating in the surface”.

6.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
 
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kinam Park whose telephone number is (571) 270-1738.  The examiner can normally be reached on from 9:00 AM-5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, MINSUN HARVEY, can be reached on (571) 272-1835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

/KINAM PARK/Primary Examiner, Art Unit 2828